TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00533-CR


Magdaleno Medina, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-01-0118-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


	On May 9, 2002, we abated this appeal and remanded the cause to the trial court for
a hearing on appellant Magdaleno Medina's motion for new trial.  The trial court held a hearing on
June 5, and on August 1, we received a supplemental clerk's record containing the trial court's July
15 order granting appellant's motion for new trial.  We therefore reinstate and dismiss the appeal.



  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed
Filed:   August 8, 2002
Do Not Publish